EXHIBIT 17.1 January 7, 2011 Mr. Henry Fong President and Chief Executive Officer China Nuvo Solar Energy Inc. 319 Clematis Street, Suite 703 West Palm Beach, FL 33401 Dear Henry, In order to pursue a more narrow focus on my life and career objectives, I am resigning from the China Nuvo Solar Energy Board of Directors effective today, Friday, January 7, 2011. Thank you for the opportunity to serve on the Board. I am proud to have been of assistance. I wish you much success in your continued endeavors with the Company. Sincerely, /s/ Stephen D. King Stephen D. King cc: Barry S. Hollander, Chief Financial Officer
